EXHIBIT 10.1

Description of the Non-Employee Director Compensation Program

Under the Director Compensation Program for non-employee directors (the
“Director Compensation Program”) of Embarq Corporation (“Embarq”), non-employee
directors will be paid (1) an annual cash retainer of $50,000, and (2) a fee
equal to $1,500 for each meeting of the Board of Directors (the “Board”)(or any
meeting of a Board committee on which a non-employee director is a member or an
invited guest) which the eligible director personally attends, and $750 for each
such meeting in which the eligible director participates by telephone. The Chair
of the Board’s Audit Committee will receive an additional annual retainer of
$15,000 in recognition of such service and the Chair of any other Board
committee (including special committees) will receive an additional annual
retainer of $10,000 in recognition of such service. The Board’s Lead Independent
Director will also receive an additional annual retainer of $20,000. All cash
compensation will be paid quarterly and all retainers will be prorated for the
period of service provided during the quarter.

In addition to the foregoing cash compensation, the Director Compensation
Program provides for each non-employee director to receive:

 

  •   in connection with the initial election to the Board, a grant of $150,000
in restricted stock units of Embarq (“Embarq RSUs”), vesting in full upon the
third regular annual meeting of Embarq’s stockholders following the date of
grant of such Embarq RSUs and with prorated acceleration of vesting in the event
of a change in control, death, disability, retirement, or involuntary separation
from the Board; and

 

  •   on or about the date of each annual meeting of Embarq’s stockholders, a
grant of $75,000 in Embarq RSUs, which vest in full upon the first annual
stockholders’ meeting following the grant. With respect to this annual grant of
Embarq RSUs, vesting will also be accelerated in full in the event of a change
in control, death, disability, retirement, or involuntary separation from the
Board.

The Director Compensation Program will remain in effect until changed by the
Board.

 

1